Citation Nr: 1303327	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  08-03 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to January 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified before the undersigned Veterans Law Judge at an April 2010 Travel Board Hearing, and a transcript of this hearing is of record.

In November 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the November 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

During the period on appeal, the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity, but did not result in deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 50 percent, but no greater, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2012).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then-current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.


The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2012).  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2012).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2012).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2012). 

The Veteran was granted entitlement to service connection for PTSD in an August 2007 RO decision and assigned an initial 30 percent disability rating, effective January 2007.  The Veteran has appealed.

The Veteran was afforded a VA examination of his PTSD in March 2007.  The Veteran complained of a "short fuse" and reported nightmares approximately three times a week.  He described symptoms such as re-experiencing, avoidance, hypervigilance, and hyper-reactivity.  He also stated that he got "anxiety attacks" during the day where he got jittery and shaky.  He avoided crowds and social events.  

The Veteran was described as pleasant and well-oriented.  His speech was spontaneous, articulate, and expressive, with a normal rate, rhythm, and volume, but he was uncomfortable making direct eye contact.  Although his affect was superficially upbeat, his mood was observed to be dysthymic and anxious.  He denied hallucinations, delusions, and homicidal or suicidal ideation or intent.  There was no evidence of impaired judgment or cognitive deficits.  His insight into his condition was considerable.  He was diagnosed with moderate, combat related PTSD and assigned a GAF score of 55.  

At a June 2007 VA individual therapy appointment, the Veteran reported increased irritability and anger related to conflict at home and financial concerns.  However, approximately a week later, he told his therapist that he was doing better and that he had even gone to the movies with his spouse.  

In his August 2007 notice of disagreement, the Veteran reported that he suffered from nightmares three or four times a week.  He also reported flashbacks and anxiety attacks four to five times per week.  He complained of short and long term memory problems, as well as "disturbances of motivation and mood" and "extreme difficulty in establishing and maintaining effective work and social relationships."

At an August 2007 VA individual therapy appointment, the Veteran reported that things at home had improved.  However, his spouse, who was also present, became tearful on several occasions when discussing their relationship and "lack of emotional intimacy."

In November 2008, the Veteran was afforded another VA examination.  The Veteran reported that he had stopped taking previously prescribed Xanax because it was not working and had substituted marijuana instead until about a month ago when he stopped due to fears he might test positive on an employment drug screen.  He found the use of marijuana once or twice a day significantly reduced his anxiety level and temper problems.  He also admitted to regular alcohol usage between the time he returned from Iraq until approximately nine months prior to the examination, when he cut back to only occasional use.  Since discontinuing the use of marijuana, he started taking Seraquel maybe three times a week.  

He noted an improvement in his mood, which he attributed to his marijuana use.  However, he complained of difficulty concentrating and reported anxiety/panic attacks approximately three times per week, particularly in crowds or when exposed to loud noises.  He also described difficulty socializing with anyone beyond his immediate family and close friends.  He could not recall any nightmares, but reported that his spouse told him that he tossed and turned about once a week.  

During the examination, the Veteran was alert and oriented in all spheres.  His speech and motor behavior were normal, as was his mood.  No cognitive or memory deficits were observed.  He denied hallucinations, delusions, or suicidal or homicidal ideations or intent.  The examiner concluded that the Veteran no longer met the criteria for PTSD, but did diagnose him with Marijuana Abuse and Alcohol Abuse.  He assigned a GAF score of 70.  

In September 2009, the Veteran resumed his individual therapy after a nearly three year break.  He reported that things were going well between himself and his wife and that they were expecting their third child.  However, he was concerned about his own mental health and stress levels.  He described feeling disconnected from family and friends.  

At his April 2010 VA Travel Board Hearing, the Veteran described feelings of claustrophobia and anxiety while working inside the local Post Office where he worked because of the noise and commotion.  He stated that he did better when he was outside on his own delivering the mail, except for when he drove past construction sites, where he got anxiety attacks.  He described his relationship with other employees as superficial- he greeted them and engaged in small talk, but did not socialize with them outside of work or attend work functions.  The Veteran and his spouse testified that their relationship had improved since he began seeking treatment from VA, but that the Veteran's personality and relationship with his family had changed since he returned from Iraq.  The Veteran testified that he enjoyed spending time with his children, but sometimes was too irritable and impatient.  

The Veteran also described suffering from disturbed sleep and panic attacks at least three or four times a week.  He reported that the only way he was able to sleep at all was to smoke marijuana.  The Veteran's spouse testified that the Veteran's marijuana use made him more relaxed and more comfortable socializing with his family and friends, but stated that his condition did not seem to have improved as a result of his prescription medications or therapy.  

In December 2010, the Veteran was afforded a third VA examination.  The Veteran described a close relationship with his wife and children, but was distant from his high school friends and parents.  He reported that he used marijuana twice a day and that since he started using it, he had been less irritable, more engaged with his family, and less socially isolative.  He claimed that its use made him comfortable leaving his home and going to public places, such as the movies or the mall.  

He continued to be employed by the United States Postal Service (USPS), where he worked as a temporary employee anywhere from 30 to 60 hours a week.  While the Veteran reported constant fear of losing his employment, his fear was related to his status as a temporary employee, and he claimed that his supervisor was pleased with his performance and wished to hire him full-time.  He did admit that fear of losing his job kept him from engaging in regular psychotherapy treatment.  

The Veteran described nightmares once or twice a week, as well as recurrent and intrusive distressing recollections of combat traumas on a weekly basis.  He also complained of feeling detached from his friends and parents and reported a diminished interest in significant activities.  He reported symptoms of difficulty falling and staying asleep, irritability, hypervigilance, and an exaggerated startle response.  

The Veteran was observed to be alert and oriented in all spheres.  No cognitive or memory deficits were noted and the Veteran denied hallucinations, delusion, and suicidal and homicidal ideations.  His speech and motor activity were within normal limits.  The Veteran was characterized as pleasant, but mildly anxious.  

Psychometric testing was administered and the Veteran's responses indicated that he suffered mild levels of depressed feelings and behaviors and moderate levels of anxious feelings and behaviors as measure by the Beck Depression Inventory and Beck Anxiety Index.  The Veteran's responses on the PTSD Checklist-Military Version were consistent with a PTSD diagnosis.  The examiner diagnosed the Veteran with chronic, moderate PTSD and assigned a GAF score of 54.

The examiner noted that although the Veteran reported being close to his spouse and child, he had only limited involvement with friends and extended family.  The examiner also noted that although the Veteran did not presently appear to have any occupational impairment, his current job allows him to work hard while being alone-"essentially a perfect job to assist him in managing his PTSD symptomatology."  The examiner warned that the Veteran would likely not be able to perform as well in all occupational settings.  

A VA Psychological Assessment was performed in June 2011.  The Veteran continued to report a close relationship with his wife and children.  He stated that he did not have friendships and was often alone or with his family.  He also reported that enjoyed his work for USPS and was still hoping to obtain a permanent position.  The Veteran continued to report problems sleeping, as well as daily thoughts of Iraq.  When he heard loud noises or a bang, he felt anxious.  He also reported hypervigilance in crowds.  

Psychometric testing was administered and the results were consistent with a PTSD diagnosis.  A GAF score of 49 was assigned, with the examiner estimating that the Veteran's highest level of functioning in the past year was 55.  The examiner also noted that while the Veteran overall appeared to be a reliable historian, his limited participation in individual psychotherapy and inconsistencies in some of his statements raised questions regarding his substance abuse and family dynamics.  The examiner felt that regular individual therapy reports, collateral information from the Veteran's spouse, and drug testing would be helpful in establishing the severity of his PTSD symptoms and whether he has a substance abuse disorder or personality disorder. 

In October 2011, the Veteran was given a periodic physical examination to determine whether he should remain on the Temporary Disabled List.  He reported that he was still seeking treatment for his PTSD, but that it was generally sporadic.  
He would see his therapist every few months when he felt he needed to talk to someone.  

The Veteran related that he was doing well and when pressed to describe his past PTSD symptoms, he was reluctant to do so, stating that he just wanted to be "okay" and didn't want to think about it anymore.  He admitted to using marijuana on a regular basis and attributed this use to a dramatic reduction in PTSD symptoms.  

He admitted that his spouse reported that he continued to have nightmares, although he had no memory of the content.  He also described symptoms of re-experiencing, avoidance, and irritability.  He explained that construction was presently being performed near his place of employment and that he was so anxious because of the noise that his hands would visibly shake.  The Veteran also described feeling disconnected from his friends and found himself socializing only with immediate family.  

The Veteran was observed to be alert and oriented in all spheres.  Speech and motor behavior were normal.  There was no evidence of memory impairment or cognitive deficits.  The Veteran denied hallucinations , delusions, and suicidal or homicidal ideations or intent.  The Veteran described his mood as "good", but his affect was somewhat incongruent as he would express sadness while smiling.   

The examiner made the following observations about the Veteran:

[The Veteran] presents with a difficult social profile.  He has a good support network within his immediate family and reports that he is content with the current situation.  However, with some discussion, it's clear that he feels somewhat alienated from his peer group and he reacts to his detachment from them by becoming equally enmeshed with his wife and children.  It provides comfort for him, but it may not be the most functional means for him to have a social life.  He is able to go out without notable distress, but prefers small gatherings.  He appears to have developed good working relationships, there is a sense of inauthenticity with how he relates to his co-workers.  He admits that they can see when he is distressed or anxious, but he continues (even with them) to smile and insist that everything is fine.  It does not appear to have damaged his relationships at work but it's likely that they will maintain at a fairly superficial level due to his inability/unwillingness to connect with them more.  This dynamic is an ongoing and pervasive function of his detachment from others.  

...

His regular marijuana use complicates the diagnostic and evaluative picture.  He has admitted to smoking marijuana several times per day as a means of calming any and all autonomic arousal.  This serves to both self-medicate and mask any true psychological reactions he is having to the routine stressors of both his personal/social and occupational life.  His use of marijuana is not consistent with Cannabis Abuse as it has not caused any maladaptive pattern, events, or consequences thus far.  However, given the muting effect it has on his symptoms, it is likely that he would be experiencing more pronounced symptomatology without his pattern of self-medication.

The examiner concluded that the Veteran should not be returned to active duty, as the routine stress of military duty would likely aggravate his condition.  He stated:

While [the Veteran] has shown his ability to work and manage his personal affairs with some improvement in his mood state, it has become clear that this is largely due to his self-medicating with marijuana.  His self-medicating has created a more positive picture than what actually exists.  This drives a poor prognosis given the likelihood of his having to stop using marijuana (and the implications of returned irritability and inability to manage his social interactions at work) and/or the interpersonal impact of chronic drug use on his personal and family life.

The Veteran was diagnosed with PTSD and assigned a GAF score of 65.  

Based on all the above evidence, the Board finds that entitlement to a disability rating of 50 percent should be awarded for the entire period on appeal.  GAF scores assigned by the examiners have varied widely from 49, which indicates a serious disability, to 70, which indicates only mild symptoms.  Considering all the evidence, the Board finds that the Veteran's reported symptoms of frequent panic attacks, sleep disturbances, recurrent intrusive thoughts, irritability, and hypervigilance more closely meet the criteria for a higher disability based on the frequency and severity of the symptoms described.  With the exception of his spouse and children, the Veteran does not appear to have any close relationships with family, friends, or co-workers.  His social interactions are reportedly overwhelmingly superficial.  Furthermore, it appears that much, if not all of the Veteran's ability to manage his social interactions can be attributed to his use of an illegal drug.  While the Veteran's PTSD symptomatology, particularly his mood and his relationships with others, has reportedly improved as a result of his marijuana use, as noted by the examiner who performed the Veteran's October 2011 periodic physical examination, the Veteran's self-medication creates a more positive picture of his disability than actually exists.  Additionally, it places the Veteran at risk of addiction, as well as the legal and interpersonal consequences of using an illegal drug.  Overall, the Board finds that the Veteran's disability is serious one that results in occupational and social impairment with reduced reliability and productivity.  

However, his disability has not resulted in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as, for example: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; and neglect of personal appearance and hygiene.

There is no evidence that the Veteran's PTSD has resulted in cognitive impairment or psychosis.  On the contrary, all VA examinations have reflected that the Veteran's speech, motor behavior, memory, and cognition are within normal limits.  He has consistently been described by the examiners as alert, oriented in all spheres, and well-groomed.  His judgment is described as intact.  Although he has reported experiencing anxiety and claustrophobia at work, the Veteran has denied any significant occupational impairment as a result of his PTSD symptoms and despite the absence of other close relationships, reports having a great relationship with his spouse and children.  Accordingly, the Board finds that assignment of a 70 percent disability rating is not warranted for any period on appeal.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his PTSD.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002) ; 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2012).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected PTSD that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is not required.  See Thun, supra.   

For all the above reasons, the Board finds that entitlement to an initial disability rating of 50 percent for service-connected PTSD is granted, but a higher disability rating is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the April 2010 Travel Board hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in March 2007, November 2008, and December 2010.  

These examinations are based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  Since the most recent examination, there is no lay or medical evidence suggesting an increased severity of disability.  As such, additional examination is not warranted. VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to an initial 50 percent disability evaluation, but no greater, for service-connected PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


